When the Circuit Judges made the order as to tolls attacked in this certiorari proceeding, Chapter 15188, Special Acts of 1931 had not been judicially declared invalid by the highest State Court. On the contrary, we judicially know from a case now pending before us that *Page 175 
said Chapter 15188, supra, had been attacked in the Circuit Court and not held invalid.
So long, therefore, as the question of the unconstitutionality of Chapter 15188, Acts of 1931, has not been adjudged by the Supreme Court, and stands apparently recognized as valid, by proceedings already determined in the Circuit Court in other litigation, the Circuit Judges of Duval County were proceeding in fixing tolls on the St. Johns River Bridge in this proceeding, notwithstanding the fact that they appeared to base their decision in part on statutes appearing on the statute books as presumptively valid laws, although one of them is under attack and may be hereafter held unconstitutional in litigation now pending before this Court.
Fixing of tolls involves the declaration of a reasonable rule concerning the amount of charge to be made for the use of the facility involved. The value of the service rendered by a toll bridge to the user of such facility may be made the measure of a reasonable toll. This is true whether the amount charged and collected produces more than enough to meet charges fixed by law, or not, where statutory authority has been given to fixreasonable tolls. The fact that a subsequently passed law directing a particular application of excess money raised by a toll may be unconstitutional, does not make the exaction itself of a reasonable amount of tolls unlawful, where separate statutory authority for collecting a reasonable toll exists, independent of the alleged unconstitutional Act directing the use of its proceeds.
Section 5 of Chapter 7462, Acts of 1927, specifically requires, independent of any other Act, the Circuit Judges of Duval County to enter an order approving such tolls as he (they) shall determine from the evidence as "fair and reasonable." "Fair and reasonable" toll charges are not essentially limited to a rate of charge founded solely upon *Page 176 
the factor of reasonably expected revenues to be derived therefrom. The term used in the 1917 statute is broad enough to include such fair and reasonable charges as may be deemed "fair and reasonable" for the value of the privilege the toll-payer gets for his money in his use of the bridge, for enjoyment of which privilege the amount fixed is authorized to be charged.
Re-hearing denied.
DAVIS, C. J., and WHITFIELD, and BUFORD, J. J., and JOHNSON, Circuit Judge, concur.